      Case 3:20-mc-00073-X Document 2 Filed 11/20/20                Page 1 of 5 PageID 4



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

CONFAB INCORPORATED,              )
                                  )
     Plaintiff/Judgment Creditor, )
                                  )
vs.                               ) Case No. 3:20-mc-00073-X
                                  )
WILSON BARNES GENERAL             )
CONTRACTORS, A/K/A                )
W/B GENERAL CONTRACTORS, LLC, )
                                  )
     Defendant/Judgment Debtor,   )
                                  )
and                               )
                                  )
AMEGY BANK OF TEXAS,              )
                                  )
     Garnishee.                   )
                                  )

                         APPLICATION FOR WRIT OF GARNISHMENT

         Pursuant to Federal Rules of Civil Procedure 64 and 69(a), and Tex. Civ. Prac. & Rem.

Code Ann. §§ 63.001 et seq., Judgment Creditor Confab Incorporated respectfully submits this

Application for a Writ of Garnishment directed to Amegy Bank of Texas, Garnishee, and states as

follows:

         1.        Judgment Creditor Confab Incorporated is a Kansas corporation, headquartered in

Kansas. Judgment Creditor possesses a valid, subsisting judgment against Judgment Debtor

Wilson Barnes General Contractors, also known as W/B General Contractors, LLC, entered in the

District of Kansas case styled, Confab Incorporated v. Wilson Barnes General Contractors a/k/a

W/B General Contractors, LLC, No. 6:19-cv-01199-EFM-TJJ.

         2.        Judgment Debtor maintains a bank account with Garnishee Amegy Bank of Texas,

which Judgment Debtor opened in Dallas, Texas. Garnishee is headquartered in Houston, Texas,



4821-3291-6178.1
      Case 3:20-mc-00073-X Document 2 Filed 11/20/20                  Page 2 of 5 PageID 5



and is a citizen of Utah and Texas for purposes of diversity jurisdiction. Garnishee may be served

with process at 1717 West Loop South, Houston, Texas 77027.

         3.        Judgment Debtor W/B General Contractors, LLC may be served with notice of the

writ of garnishment at 14229 Proton Road, Dallas, Texas 75244.

         4.        Judgment Creditor Confab Incorporated is the owner and holder of a valid,

subsisting, and unsatisfied judgment in the amount of $123,473, with interest running thereon from

December 10, 2019 at a rate of 10% per annum (the “Judgment”). A certified copy of the judgment

has been filed in this matter. See Doc. 1.

         5.        The Judgment has not been satisfied, and nothing has been paid toward the

Judgment. The amount of the Judgment remaining unpaid is $123,473.

         6.        Judgment Creditor has reason to believe that Garnishee Amegy Bank of Texas

possesses property belonging to Judgment Debtor W/B General Contractors, LLC because

Garnishee paid on a check written by Judgment Debtor. Such check identified Garnishee as

Judgment Debtor’s bank and disclosed an account number across its bottom.

         7.        Judgment Creditor is entitled to issuance of a Writ of Garnishment on the grounds

stated in the Declaration of Ray Connell, attached hereto and incorporated into this Application as

though fully set forth herein.

         8.        A proposed Writ of Garnishment for entry by the Clerk of Court is filed

simultaneously herewith.

         WHEREFORE, Judgment Creditor Confab Incorporated respectfully requests that a Writ

of Garnishment be issued and directed to Garnishee Amegy Bank of Texas, and for such other and

further relief as the Court deems just and appropriate.




4821-3291-6178.1
      Case 3:20-mc-00073-X Document 2 Filed 11/20/20    Page 3 of 5 PageID 6




                                          Respectfully submitted,

                                          s/ James M. Gary
                                          James M. Gary
                                          Texas Bar No.         24006722
                                          KUTAK ROCK LLP
                                          124 West Capitol Ave., 20th Floor
                                          Little Rock, Arkansas 72201
                                          Phone: 501.975.3140
                                          Fax: 501.975.3001
                                          jim.gary@kutakrock.com

                                          Attorney for Judgment Creditor




4821-3291-6178.1
Case 3:20-mc-00073-X Document 2 Filed 11/20/20   Page 4 of 5 PageID 7
Case 3:20-mc-00073-X Document 2 Filed 11/20/20   Page 5 of 5 PageID 8
